Citation Nr: 0528565	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, cervical spine, with osteoarthritis, spasms, and 
bilateral nerve compression, currently rated as 60 percent 
disabling.

2.  Entitlement to an increased rating for numbness, left 
hand (nondominant), currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for numbness, right 
hand (dominant), currently rated as 10 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee and right leg disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985, from July 1986 to April 1988, and from June 
1989 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is not manifested 
by unfavorable ankylosis of the entire spine.

2.  Symptomatology associated with the veteran's service-
connected numbness of the hands most nearly approximates mild 
incomplete paralysis of the ulnar nerves.

3.  An October 1997 rating decision denied entitlement to 
service connection for a right knee disorder.

4.  No evidence received subsequent to the October 1997 
rating decision is evidence that, by itself or when 
considered with the previous evidence of record, relates to a 
fact not previously established, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for degenerative joint disease, cervical spine, with 
osteoarthritis, spasms, and bilateral nerve compression have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (2002), Diagnostic 
Code 5293 (2003); Diagnostic Codes 5242, 5243 (2005).

2.  The schedular criteria for a rating in excess of 10 
percent for numbness, left hand (nondominant) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8515 (2005).

3.  The schedular criteria for a rating in excess of 10 
percent for numbness, right hand (dominant) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8515 (2005).

4.  The October 1997 rating decision denying entitlement to 
service connection for a right knee disorder is final.  38 
U.S.C.A. § 7105 (West 2002).

5.  Evidence received since the October 1997 rating decision 
is not new and material, and the claim of entitlement to 
service connection for a right knee and right leg disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have noted the evidence considered and the 
pertinent laws and regulations.  In addition, a letter sent 
in October 2004 specifically noted the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the complete VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim on appeal, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims file.  In addition, VA examinations have been 
conducted, including for the purpose of assessing the 
severity of the veteran's service-connected disabilities on 
appeal.  The veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

I.  Increased rating claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A.  Cervical spine

The veteran's cervical spine disability is currently rated as 
60 percent disabling.  The Board notes that the 60 percent 
evaluation is the maximum rating allowed under Diagnostic 
Code 5293, and that a rating in excess of 60 percent is not 
warranted under any other potentially applicable diagnostic 
code.  In this regard, the Board notes that as there is no 
medical evidence of complete bony fixation (ankylosis) or 
paralyzing residuals of vertebral fracture, a schedular 100 
percent rating under either 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5285 or Diagnostic Code 5270 is not warranted.

The criteria for rating disabilities of the spine were 
revised, effective September 26, 2003.  The General Rating 
Formula for Diseases and Injuries of the Spine provides that 
an evaluation of 100 percent requires unfavorable ankylosis 
of the entire spine.  As this has not been shown (as noted by 
the range of motion findings from the November 2004 VA 
examination), a rating in excess of 60 percent is not 
warranted under the old or revised regulations.

B.  Numbness of the hands

In November 2001 the RO granted service connection for the 
veteran's numbness of the hands and assigned a 10 percent 
disability rating for each hand.

Diagnostic Code 8515 provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating is 
appropriate; for moderate incomplete paralysis of the major 
hand, a 30 percent rating is warranted.

At a November 2004 VA examination, the veteran indicated that 
he had numbness of the fingers and hands that bothered him on 
a daily basis.  Examination revealed that the veteran had 
some loss of sensation in both hands.  Palpation of the ulnar 
nerves in both hands "recreated symptoms."  NCV/EMG studies 
revealed no evidence of radiculopathy but did reveal evidence 
of very mild right carpal tunnel syndrome.  The diagnosis was 
right carpal tunnel syndrome.

After a review of the evidence, including the reports from 
the Central Texas Health Care System, the Board finds that 
the veteran's service-connected numbness of the hands is 
primarily manifested by not more than mild incomplete 
paralysis.  The clinical findings demonstrate only decreased 
sensation in hands and fingers, and findings such as more 
than mild decreased muscle strength have not been shown.  The 
Board notes that NCV/EMG studies revealed only mild 
symptomatology.  For these reasons, the Board finds that the 
schedular criteria for a rating in excess of 10 percent for 
service-connected numbness of the hands have not been met.

C.  Conclusion to increased rating claims

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there has been no showing by the veteran 
that his cervical spine or numbness of the hands 
disabilities, alone, have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee and right leg disorder.

The veteran's claim of service connection for a right knee 
disorder was most recently denied by an October 1997 rating 
decision.  A claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under 38 C.F.R. § 3.156(a), new evidence is existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence is existing evidence that, by itself or when 
considered with the previous evidence of record, relates to a 
fact, not previously established, which is necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

This claim has been denied in the past due to the absence of 
a diagnosed right knee disability.  A review of the evidence 
submitted sine October 1997 also fails to reveal the presence 
of a right knee disorder, despite the fact that the veteran 
has undergone examinations and X-rays of the right knee.  The 
Board notes that right knee pain, alone, without a diagnosed 
or identifiable underlying malady or condition, cannot 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

In short, the Board finds that the evidence submitted by the 
veteran is not new and material under 38 C.F.R. § 3.156.

ORDER

A rating in excess of 60 percent for degenerative joint 
disease, cervical spine, with osteoarthritis, spasms, and 
bilateral nerve compression, is denied.

A rating in excess of 10 percent for numbness, left hand 
(nondominant), is denied.

A rating in excess of 10 percent for numbness, right hand 
(dominant), is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a right knee and a right leg disorder 
is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


